Case 1:17-cv-07381-ILG-ST Document 57 Filed 05/30/19 Page 1 of 1 PagelD #: 690

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK.

 

MATTHEW RIZZUTO,
Plaintiff, 17-CV-7381 (LG) (ST)
-against-

BILL DE BLASIO, Individually and as Mayor of the

City of New York, THE CITY OF NEW YORK,

DAVID A. HANSEL, Individually and as Commissioner, NOTICE OF
City of New York Administration For Children’s Services, APPEARANCE
CITY OF NEW YORK ADMINISTRATION FOR

CHILDREN’S SERVICES, SEYMOR W. JAMES, JR.,

Individually and as Attorney-In-Chief of The Legal Aid Society,

LEGAL AID SOCIETY, ROBERT J. MAHON,

Individually and as Executive Director SCO Family of Services,

SCO FAMILY OF SERVICES f/k/a

ST. CHRISTOPHER OTTILIE, SAMUEL ANTUPIT and

LORETTA ANTUPIT,

Delendants.

moore — x
To: The Clerk of Court and all parties of record

 

 

1am admitted to practice in this Court, and I appear in this case as counsel for:
MATTHEW RIZZUTO, Plaintiff
Dated: May 28, 2019

    

Stephen M. Mpollo, Esq. SA0575

 

405 Lexington Avenue 26" Floor
New York, New York 10174
212.980.2055

Sapollol 8@aol.com

Fax: 206.212.8516
